Title: To George Washington from Robert R. Livingston, 8 December 1777
From: Livingston, Robert R.
To: Washington, George



Dear Sir
Manor of Livingston [N.Y.] 8th Decemr 1777

The favourable Sentiments which your Excellency has more than once been pleased to express of Coll Livingston both to the late Convention, & the committee of arrangement, with less effect than I had reason to hope for from their declared opinion of his merrit, & the respect due to your Excellencys recommendation, induces me to trouble you on his account, more especialy as the honour he acquired this last campaign to the northward, inables me to recommend him to your excellencys notice with the greater confidence—He distinguished himself both on the nineteenth of Septr & on the 7th of Octr where he with his regiment assulted & carried the redoubt in which the brave Genl Arnold was wounded, & has recd the warmest commendation from that galland officer under whose eye they fought. My Brother entered into the service in the first year of the war, & has during the course of it, been honoured with the approbation of your Excellency, Genl Schuyler, Genl Montgomery, & Genl Arnold, & has recd a sword from Congress together with their promise of preferment. Since which he has had the mortification to see in many instances, people inferior to him in birth, education, & military reputation as well as of less standing in the army advanced above him by a superior address in conciliating the favour of those in power an act of which he is totally ignorant (& what is still worse) disinclined to Learn.
When he returned from the last campaign he had determined to

resign his commission, & retire to his estate, but sensible that he would be a loss to the army as I know him to be judicious, spirited, & interprizing, I prevailed on him to defer it, till the end of the winter by which time I hoped that something might be done for him, especially as he would then have an honor of which he has always been ambitious that of fighting under your Excellency’s more immediate command.
As I can not help believing that he would soon distinguish himself & render important service to his Country, at the head of a partizan corps, if it consisted of nothing more than his own regiment augmented by about 250 drafts, 50 horse & 100 light infantry under active officers, I can not help soliciting your Excellency’s recommendation of him for that purpose to the board of war, by whom any plan which your excellency shall approve will doubtless be adopted. I have written to one or two of my friends there on the subject, but wd not wish them to take any step in it without your Excellency’s recommendation. I shd not have given you this trouble, had I not been encouraged there by the friendship with which your excellency has been pleased to honour me, & prompted by the hope of serving the community while I seconded the wishes of my Brother, whom I have always hitherto left to be recommended meerly by his own conduct. I have the Honor to be with the greatest Respect & esteem Your Excellency’s Most Obedient Hum: Servt

Robt R. Livingston

